Citation Nr: 1806541	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Dale Graham, agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination to determine the etiology of his obstructive sleep apnea in December 2013.  The Board finds the December 2013 VA opinion to be inadequate, as the VA examiner did not address all of the pertinent evidence in the claims file.  Specifically, the examiner failed to address the pertinent lay statements which observation of symptoms such as snoring and insomnia during active duty service.  In that regard, the Veteran reported experiencing insomnia throughout service.  D.P. stated that he witnessed the Veteran's loud snoring during service, and that his body was constantly jerking causing him to wake up.  Further, the Veteran's wife stated that the Veteran snored loudly during service and that he experienced episodes of not breathing with gasping.  Additionally, the examiner did not address the Veteran's reports of symptoms during service which he described as "insomnia" but which were later diagnosed as sleep apnea.  Further, the examiner did not discuss the significance of a February 2010 private treatment record which reported a diagnosis of rule out sleep apnea less than one year after service discharge.  Although the February 2010 record does not show a conclusive diagnosis of sleep apnea, the Veteran explained that he was scheduled for a sleep study at that time but was unable to undergo the sleep study because he was transferred to Tinker Air Force Base for work.

Last, the Board observes that the December 2013 VA examiner concluded that the Veteran's "insomnia" existed prior to service because the Veteran reported insomnia at his entrance examination.  Although the Veteran noted a history of "insomnia" at service entrance, there is no clinical or medical documentation which indicates a diagnosis or treatment for a sleep disorder prior to service.  A mere self-report of symptoms prior to service does not necessarily constitute clear and unmistakable evidence of a pre-existing condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  In the absence of clear and unmistakable evidence that a disability existed prior to service, the examiner should presume that the Veteran was sound upon entrance into service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the nature and etiology of his sleep apnea.  A thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the lay statements and testimony of record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is otherwise related to his active duty service.  The examiner should specifically opine as to the likelihood that the symptoms of insomnia, snoring, and gasping for air during service reported by the Veteran, D.P, and the Veteran's wife were manifestations of his later diagnosed sleep apnea.  The examiner should also specifically address the February 2010 private treatment record which reported a diagnosis of rule out sleep apnea less than one year after service discharge with consideration of the Veteran's report that he was scheduled for a sleep study at that time but was unable to undergo the sleep study because he was transferred to Tinker Air Force Base for work.

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinion(s) and rationale, the examiner must reconcile his/her opinion with the testimony and the lay statements of record regarding in-service and post-service symptomatology.  The examiner is advised that laypersons are competent to report observable symptomatology, and that the lay statements and testimony should be presumed to be credible for the purposes of this examination only.

2.  RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

